UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended December 31, 2013 o Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-147193 UBL Interactive, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1077850 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6701 Carmel Road, Suite 202 Charlotte, NC (Address of principal executive offices) (Zip Code) (704) 930-0297 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 13, 2013, there were 34,086,633 shares of $0.01 par value common stock issued and outstanding. FORM 10-Q UBL Interactive, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II- OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UBL Interactive, Inc. December 31, 2013 and 2012 Index to the Consolidated Financial Statements Contents
